The question is whether the City Judge of Long Beach is a city officer, so that the council of such city may increase his compensation under the City Home Rule Law (Cons. Laws, ch. 76), or a State officer (Whitmore v. Mayor, 67 N.Y. 21), whose salary can be regulated only by the Legislature.
The question has been answered to the effect that, so far as compensation is concerned, he is a city officer. (People ex rel.Garrity v. Walsh, 181 App. Div. 118; cited with approval by this court, Ledwith v. Rosalsky, 244 N.Y. 406, 410.)
The judgment should be affirmed, with costs.
POUND, Ch. J., CRANE, LEHMAN, O'BRIEN, HUBBS and CROUCH, JJ., concur; KELLOGG, J., not sitting.
Judgment affirmed. *Page 205